IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 144

                                                           OCTOBER TERM, A.D. 2022

                                                                   November 15, 2022

 BRYAN PETTENGILL,

 Appellant
 (Petitioner),

 v.                                                         S-22-0067

 CORTNI CASTELLOW,

 Appellee
 (Respondent).

                    Appeal from the District Court of Sheridan County
                       The Honorable William J. Edelman, Judge

Representing Appellant:
      James I. Bush, Legal Aid of Wyoming, Inc., Gillette, Wyoming.

Representing Appellee:
      Stacy M. Kirven, Kirven Law, LLC, Sheridan, Wyoming.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, JJ., and ROBINSON, D.J.

BOOMGAARDEN, J., delivers the opinion of the Court; ROBINSON, D.J., files a
dissenting opinion in which KAUTZ, J., joins.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] In Castellow v. Pettengill, 2021 WY 88, 492 P.3d 894 (Wyo. 2021) (Castellow I),
we reversed the district court because its W.R.C.P. 52(a) findings were insufficient to
support its order requiring Cortni Castello (Mother) and Bryan Pettengill (Father) to share
physical custody of their daughter CP. On remand, the district court considered no new
evidence and awarded Mother primary physical custody. Father appeals, challenging the
adequacy of the district court’s Rule 52(a) findings. We affirm.

                                           ISSUE

[¶2]   We rephrase the single issue Father raises on appeal:

              Are the district court’s Rule 52(a) findings sufficient to support
              its order awarding Mother primary physical custody of CP?

                                          FACTS

[¶3]   We set forth many of the relevant facts in Castellow I:

              CP was born in March 2013. After Father and Mother’s
              relationship ended, Father moved out, but remained in town.
              He and Mother entered into an informal fifty-fifty shared
              custody arrangement.

              In July 2017, Mother began a new relationship, which strained
              the informal custody arrangement. Father filed his petition to
              establish custody, visitation, and child support at the end of
              August 2017. On November 9, 2017, the district court entered
              its Order on Temporary Custody and ordered Mother and
              Father to share physical custody of CP, alternating weekly.
              During this time, the parties had some difficulty
              communicating and respecting one another’s parenting time
              and choices. Mother is deeply religious; she accused Father of
              “attacking” her faith by letting CP watch the Disney movie,
              Hercules. Mother also made statements to CP about Father’s
              lack of belief—CP reportedly said that, “Dad has sinned in his
              heart if he didn’t believe in God, then he has—he would have
              the devil in him.” Meanwhile, Father withheld CP from
              Mother for a month prior to the November 2 hearing. After an
              issue arose between CP and ML, the daughter of Father’s
              fiancée, Father suggested play therapy for CP. Mother
              declined, but later decided CP should attend counseling.


                                              1
               Without consulting Father, Mother selected Dr. Khanh Tran.
               Despite these difficulties, the parties largely adhered to the
               shared custody arrangement.

               The district court held a one-day hearing on Father’s petition
               September 4, 2019. At the start of the hearing, both parties
               requested written findings of fact and conclusions of law
               pursuant to Rule 52(a). Each party also requested primary
               physical custody with visitation for the other parent. Mother
               called Dr. Tran who testified that the current week-to-week
               schedule was not in CP’s best interest because there was no
               way to easily transition between the different homes and
               parenting styles. Dr. Tran also testified that shared custody
               could succeed, but only if both parties put in “a lot of work” to
               learn to effectively co-parent. At the conclusion of the hearing,
               the district court expressed disappointment that neither parent
               advocated for a shared custody arrangement, asked the parties
               to submit proposed findings of fact and conclusions of law no
               later than September 13, 2019, and ordered the temporary
               arrangement to remain in place until the court issued its
               decision.

Castellow I, ¶¶ 3–5, 492 P.3d at 896–97.

[¶4] In October 2020, more than a year after the evidentiary hearing, the district court
entered an order requiring the parties to share physical custody of CP. Mother raised two
issues on appeal: first, she argued the district court’s 13-month delay in issuing a final order
constituted reversible error; second, she argued the district court’s Rule 52(a) findings were
insufficient to support shared physical custody. Id. ¶ 2, 492 P.3d at 896. Though we found
the delay troubling, we concluded it was not grounds for reversal. 1 Id. ¶¶ 8–9, 16, 492 P.3d
at 897–98, 901. But we agreed with Mother that the district court’s Rule 52(a) findings
were insufficient under the circumstances. Id. ¶¶ 8, 10–16, 492 P.3d at 897, 898–901.

[¶5] We highlighted two main problems with the district court’s findings. See id. ¶ 8,
492 P.3d at 897. First, the district court misinterpreted our holding in Bruegman v.
Bruegman, incorrectly stating shared custody is the “most favorable custodial
arrangement[,]” instead of recognizing it is “on an equal footing with other forms of
custody.” Id. ¶ 13, 492 P.3d at 899 (quoting Bruegman v. Bruegman, 2018 WY 49, ¶ 16,

1
 The special concurrence commented on the delay, and it bears repeating that “[t]he timely resolution of
cases is fundamental to the judicial system” and, conversely, failure to timely resolve cases “destroys
confidence in our system of government.” Castellow I, ¶ 21, 492 P.3d at 902 (Kautz, J., specially
concurring).


                                                   2
417 P.3d 157, 164 (Wyo. 2018)). Second, “[t]he district court’s decision to continue the
week-on, week-off shared custody arrangement directly contradict[ed] Dr. Tran’s
testimony.” 2 Id. ¶ 14, 492 P.3d at 900. While “the district court touched on some of the
statutory [best interest] factors” under Wyo. Stat. Ann. § 20-2-201, it “ignored at least two”
that were critical to its shared custody decision given “Dr. Tran’s testimony and the
challenges the parents had been experiencing with joint custody”—namely, “[h]ow the
parents and child interact and communicate with each other and the ability and willingness
of each parent to provide care without intrusion and respect the other parent’s rights and
responsibilities[.]” Id. ¶ 15, 492 P.3d at 900 (citing Wyo. Stat. Ann. § 20-2-201(a)(vi),

2
    For example, when asked whether shared custody was in CP’s best interest, Dr. Tran responded:

                  I think that’s a tough situation for a kiddo that age because there’s so
                  much—and you have two different parenting styles, there’s conflict or
                  tension between them. There’s no really ease—ease into a transition that
                  will make her feel more comfortable. That’s really tough to—to do it that
                  way, . . . especially [with] what’s going on between the parents.

Castellow I, ¶ 14, 492 P.3d at 900. And when asked whether Mother and Father “could succeed with shared
physical custody[,]” Dr. Tran responded:

                  A. I believe they could, but there has to be conditions.

                  Q. What would it take for—for them to effectively exercise [ ] a shared
                  custody arrangement?

                  A. Openness, the willingness to work together. I think they both have their
                  individual problems, challenges that they could work with or work at. And
                  I don’t see that it’s such a detriment that they’re incapable of doing so.
                  Actually, I find them to be both highly intellectual, highly intelligent. But
                  there needs to be more. That in and of itself is not sufficient. They have
                  to be emotionally intelligent too. But that—that can be cultivated.

                  Q. So would you say that both of them have trouble being open and willing
                  to work with each other?

                  A. I think that they—they would be willing. I think there’s a lot of
                  resistance because of [the] context of what’s going on now. . . . I
                  understand that there is conflict there and they seem rigid in their thinking,
                  however I think if you approach it in a very open-minded, compassionate
                  and humble approach, that they’re capable.

                  Q. So would you agree that, you know, they have some issues to work on
                  to effectively coparent?

                  A. They need a lot of work. But, they can—they got to help each other in
                  order for that to work.

Id.


                                                        3
(vii)). Noting “more robust finding[s] of fact and conclusions of law” might have allowed
us to defer to the district court, we concluded the district court abused its discretion by
ordering shared custody based on its “meagre analysis, its clearly erroneous finding
regarding the likelihood of success for shared custody, and its misunderstanding of the
holding in Bruegman[.]” Id. ¶ 5, 492 P.3d at 900–01. We therefore reversed and remanded.
Id. ¶ 16, 492 P.3d at 901.

[¶6] On remand, the district court held a status hearing to determine how best to proceed.
The status hearing was not recorded and the record does not reflect what occurred at the
hearing. According to Mother, the parties agreed the district court should review the
evidence presented at the September 2019 evidentiary hearing and issue a decision without
receiving any new evidence. Father does not dispute Mother’s characterization of what
happened at the status hearing.

[¶7] In its January 2022 order, the district court cited the correct rules governing its
custody determination and made findings of fact based on the evidence presented at the
September 2019 evidentiary hearing. The district court then found it was in CP’s best
interest for the parties to have joint legal custody, for Mother to have primary physical
custody, and for Father to have reasonable visitation. Father timely appealed, challenging
the adequacy of the district court’s Rule 52(a) findings to support its order awarding
Mother primary physical custody of CP, instead of requiring the parties to share physical
custody or awarding him primary physical custody. Additional facts will be set forth as
relevant to our analysis.

                                STANDARD OF REVIEW

[¶8]

              Child custody and visitation are within the sound discretion of
              the [district] court. “A district court does not abuse its
              discretion if it could reasonably conclude as it did.” We review
              the record to determine if sufficient evidence supports “the
              district court’s decision, and we afford the prevailing party
              every favorable inference while omitting any consideration of
              evidence presented by the unsuccessful party.” We review the
              district court’s conclusions of law de novo. “Interpretation of
              court rules is a question of law we review de novo.”

Castellow I, ¶ 7, 492 P.3d at 897 (internal citations omitted).

                                       DISCUSSION

[¶9]   W.R.C.P. 52(a) states in relevant part:


                                              4
                (a) General and Special Findings by Court. —

                (1) Trials by the Court or Advisory Jury. — Upon the trial of
                questions of fact by the court, or with an advisory jury, it shall
                not be necessary for the court to state its findings, except
                generally for the plaintiff or defendant.

                                                   ....

                (A) Requests for Written Findings. — If one of the parties
                requests it before the introduction of any evidence, with the
                view of excepting to the decision of the court upon the
                questions of law involved in the trial, the court shall state in
                writing its special findings of fact separately from its
                conclusions of law[.]

W.R.C.P. 52(a)(1)(A).

[¶10] We have long encouraged district courts to make findings of fact in custody cases
even though generally there is no requirement to do so unless there is a Rule 52(a) request. 3
See, e.g., Castellow I, ¶ 10, 492 P.3d at 898 (citing Kimzey v. Kimzey, 2020 WY 52, ¶ 38
n.2, 461 P.3d 1229, 1241 n.2 (Wyo. 2020)); Stonham v. Widiastuti, 2003 WY 157, ¶ 16,
79 P.3d 1188, 1193 (Wyo. 2003) (citing Resor v. Resor, 987 P.2d 146, 148 (Wyo. 1999);
Reavis v. Reavis, 955 P.2d 428, 431–32 (Wyo. 1998))).

                To play fair, a [court] relying on discretionary power should
                place on record the circumstances and factors that were crucial
                to [its] determination. [The court] should spell out [its] reasons
                as well as [it] can so that counsel and the reviewing court will
                know and be in a position to evaluate the soundness of [its]
                decision.

Castellow I, ¶ 10, 492 P.3d at 898 (quoting Kimzey, ¶ 38 n.2, 461 P.3d at 1241 n.2).
Remand may be necessary if it is not obvious from the record that the district court
considered the best interest factors under Wyo. Stat. Ann. § 20-2-201, and any relevant
non-statutory factors. See Stonham, ¶ 16, 79 P.3d at 1193–94 (citing Fergusson v.
Fergusson, 2002 WY 66, ¶ 16, 45 P.3d 641, 646 (Wyo. 2002)); Ianelli, ¶ 27, 444 P.3d at
68 (collecting cases on non-statutory factors).
3
  One notable exception to the general rule applies when a district court decides to separate siblings. See
Ianelli v. Camino, 2019 WY 67, ¶ 30, 444 P.3d 61, 69 (Wyo. 2019); Produit v. Produit, 2001 WY 123,
¶ 11, 35 P.3d 1240, 1243 (Wyo. 2001). “[W]e have instructed trial courts to explicitly articulate the reasons
supporting any decision to separate siblings to assure that a ‘comprehensive evaluation of all relevant
factors occurred’ prior to the custody determination.” Ianelli, ¶ 30, 444 P.3d at 69 (citation omitted).


                                                     5
[¶11] Where, as here, there is a request pursuant to W.R.C.P. 52(a), the rule plainly
requires the district court to “state in writing its special findings of fact separately from its
conclusions of law[.]” W.R.C.P. 52(a)(1)(A). Aside from recognizing this requirement,
and explaining the reasons why specific findings are helpful to counsel and the reviewing
court, we have not further expounded on what Rule 52(a) findings should look like in child
custody cases. See Ianelli, ¶ 42, 444 P.3d at 71 (Kautz, J., specially concurring); see
generally, In re KRA, 2004 WY 18, ¶¶ 14–15, 85 P.3d 432, 437 (Wyo. 2004) (concluding,
without analysis, the district court complied with its duty under Rule 52(a) by outlining its
findings and separately stating its conclusions of law). In other types of cases, we have
said:

                   findings pursuant to a W.R.C.P. 52(a) request must be
                   sufficient to indicate the factual basis for the decision on the
                   contested matters. We have further stated:

                   [T]he requested findings need not be set forth in elaborate
                   detail but need only be clear, specific and complete in concise
                   language informing the appellate court of the underlying bases
                   for the trial court’s decision.

O’s Gold Seed Co. v. United Agri-Products Fin. Servs., Inc., 761 P.2d 673, 675–76 (Wyo.
1988) (internal citations omitted).

[¶12] Consistent with this reasoning, it seems clear a determination of whether a district
court’s Rule 52(a) findings are sufficient depends on the facts and circumstances of the
case. See Castellow I, ¶ 11, 492 P.3d at 899 (examining the district court’s findings “in
light of the particular facts of this custody modification”). In this case, our determination
whether the best interest findings are sufficient turns on whether they inform us why the
district court awarded Mother primary physical custody and permit us to evaluate the
soundness of that decision. See id. ¶¶ 11–15, 492 P.3d at 899–901. We conclude they do.

[¶13] A child’s best interest is “‘paramount’ in custody and visitation decisions.” 4 Id. ¶
12, 492 P.3d at 899 (citation omitted). “No single factor is determinative. The district

4
    The best interest factors are set forth in Wyo. Stat. Ann. § 20-2-201(a) (LexisNexis 2021), which states:

                   In determining the best interests of the child, the court shall consider, but
                   is not limited to, the following factors:

                   (i) The quality of the relationship each child has with each parent;
                   (ii) The ability of each parent to provide adequate care for each child
                   throughout each period of responsibility, including arranging for each
                   child’s care by others as needed;
                   (iii) The relative competency and fitness of each parent;


                                                        6
court ‘must look to the totality of the evidence and fashion a custody arrangement in the
best interests of the child.’” Id. (citing Ianelli, ¶ 27, 444 P.3d at 68).

[¶14] The district court found most of the best interest factors to be neutral. It found CP
“has a good relationship with both parents”; “both parents have been willing to relinquish
care of the child to the other at the specified times”; “[b]oth parties reside in homes which
are appropriate for the minor child”; “[b]oth parties can provide adequate care for CP and
arrange for childcare, if needed”; “[b]oth parents seem capable of raising CP and making
decisions in her best interest”; “both Father and Mother are willing to accept the
responsibilities of parenting”; and “[n]either parent has substance abuse problems.” See
Wyo. Stat. Ann. § 20-2-201(a)(i), (ii), (iii), (iv), (ix). The district court did not address the
“[g]eographic distance between the parents’ residences[,]” Wyo. Stat. Ann. § 20-2-
201(a)(viii); however, testimony established both Mother and Father lived in Sheridan, and
Father agrees this factor is not at issue on appeal. As to factors (vi), (vii), and (x), the
district court addressed Dr. Tran’s concerns about shared custody and Mother’s prior
relationship with her live-in boyfriend.

[¶15] Though the district court did not expressly weigh any factor for or against Mother
or Father, the reasons for its decision to award Mother primary physical custody of CP are
otherwise apparent and legally sound. First and foremost, the district court implicitly
decided it was in CP’s best interest for Mother to have primary physical custody because
Mother could provide CP a more stable day-to-day environment than Father given her
employment history, income, and living arrangement. See Kappen, ¶ 30, 341 P.3d at 385
(“In the context of custody disputes, we have asserted that ‘stability in a child’s
environment is of utmost importance to the child’s well-being.’” (citation omitted)). It
found:

              16.    Mother has been employed as a paralegal with the same
              law firm since 2014. Mother has an 8:00 am to 5:00 pm work
              schedule and maintains a steady income. At the time of the

              (iv) Each parent’s willingness to accept all responsibilities of parenting,
              including a willingness to accept care for each child at specified times and
              to relinquish care to the other parent at specified times;
              (v) How the parents and each child can best maintain and strengthen a
              relationship with each other;
              (vi) How the parents and each child interact and communicate with each
              other and how such interaction and communication may be improved;
              (vii) The ability and willingness of each parent to allow the other to
              provide care without intrusion, respect the other parent’s rights and
              responsibilities, including the right to privacy;
              (viii) Geographic distance between the parents’ residences;
              (ix) The current physical and mental ability of each parent to care for each
              child;
              (x) Any other factors the court deems necessary and relevant.


                                                   7
              hearing held on November 2, 2017, Father was enrolled in
              Sheridan College, his schedule was governed by his class
              schedule. Father primarily relied on student loans for income.
              Father anticipates he will graduate in May 2022, at which point
              he will seek employment as a teacher.

                                             ....

              19.    Testimony was provided on Mother’s previous live-in
              boyfriend and his belief that corporal punishment was an
              appropriate method for child rearing. No evidence was
              provided that CP had been subjected to such punishment, or
              that Mother was in favor of using it. Mother testified that the
              relationship ended in early August 2019 because she did not
              believe it was in the best interest of CP.

              20.    Testimony was provided that Father was engaged at the
              time of the hearing and his [fiancée] has two (2) other
              biological children who reside with her primarily.

[¶16] Second, the district court implicitly decided it was in CP’s best interest for Mother
to have primary physical custody because Mother could better foster a continued
relationship between CP and her maternal grandmother and great-grandmother. It found:

              The testimony established that CP’s maternal grandmother and
              great-grandmother have provided the necessary daycare for the
              child when Mother is not available and/or when CP is not in
              school. Father testified that he previously utilized CP’s
              maternal grandmother and great-grandmother for childcare,
              but for a period of time he ceased doing so. However, he
              planned to utilize them again. Both parents recognize that CP
              has a very strong relationship with both her maternal
              grandmother and great-grandmother.

[¶17] Importantly, we are not confronted with any of the problems we faced in Castellow
I with respect to the district court’s Rule 52(a) findings. The district court cited the correct
law governing its decision on remand. Cf. Castellow I, ¶¶ 8, 13, 15, 16, 492 P.3d at 897,
900–01. Moreover, the district court’s decision to award Mother primary physical custody
is not directly contradicted by any evidence in the record; on the contrary, the September
2019 hearing transcript supports the district court’s decision. Cf. id. ¶¶ 8, 14–15, 16, 492
P.3d at 897, 900–01. And the district court did not fail to address the best interest factors
as they pertained to the case. Cf. id. ¶ 15, 492 P.3d at 900.



                                               8
[¶18] Father’s argument that the district court did not sufficiently explain why shared
custody was not in CP’s best interest is belied by the district court’s findings highlighting
Dr. Tran’s concerns about Mother and Father continuing to share custody of CP. We
similarly highlighted that testimony in Castellow I as grounds for reversal, noting the
district court’s finding about “the likelihood of success for shared custody” was clearly
erroneous. Id. ¶ 15, 492 P.3d at 900–01. To the extent Father emphasizes that Dr. Tran
declined to endorse either party for primary custody, he misconstrues the record, seeming
to suggest Dr. Tran endorsed shared physical custody, which he did not. Dr. Tran declined
to endorse either parent for primary physical custody because he had not assessed them to
determine their parental fitness. He did, however, testify “that [CP] feels more comfortable
and secure with [Mother]” and CP was more emotionally bonded to Mother. When asked
to explain his “specific concerns” about placing CP primarily with Father, Dr. Tran
questioned Father’s ability to be “emotionally [] attune[d] to [CP’s] needs” because was
“an intellectual in the pure sense” who “respond[ed] to [CP] through verbal interaction”
instead of on an emotional level.

[¶19] As no new evidence was presented on remand, and neither party requested shared
custody, it is not difficult to discern why the district court eliminated shared physical
custody as an option and instead focused on who should have primary physical custody—
Mother or Father.

[¶20] Father’s argument that the district court failed to consider CP’s religious statements,
see supra ¶ 3, under factors (v), (vi), and (vii) amounts to a request for this Court to weigh
those factors in his favor, which we will not do. See FFJ v. ST, 2015 WY 69, ¶ 14, 348
P.3d 415, 420 (Wyo. 2015) (“This Court . . . does not reweigh evidence. Instead, we view
the facts in the light most favorable to the prevailing party.” (citation omitted)). And
though the case on which he relies—JR v. TLW, 2016 WY 45, 371 P.3d 570 (Wyo. 2016)—
did involve children parroting their mother’s religious statements, it involved much more
than that factually and the issues on appeal did not require us to consider the religious
statements in any meaningful way. That case therefore has little bearing here.

[¶21] Father cannot use W.R.C.P. 52(a) to challenge the district court’s order on any and
all grounds. If he disagreed with the outcome, he should have separately argued why the
district court abused its discretion by awarding Mother primary physical custody, analyzing
the evidence under the appropriate standard of review. See Castellow, ¶ 7, 492 P.3d at 897
(standard of review); In re KRA, ¶¶ 14–16, 85 P.3d at 437 (separately addressing the
mother’s argument that the district court’s Rule 52(a) findings were inadequate and that its
decision was contrary to the evidence).

[¶22] Similarly, if Father believed the district court erred by failing to consider new
evidence on remand, he should have raised that as a separate issue, addressing whether he
made a request to present updated evidence followed by an offer of proof if his request was
denied. Cf. JR, ¶ 14, 371 P.3d at 576 (“[A] party’s failure to offer evidence to the district


                                              9
court results in a waiver of any argument regarding the significance of that evidence on
appeal.” (citation omitted)); Guy–Thomas v. Thomas, 2015 WY 35, ¶ 12, 344 P.3d 782,
786 (Wyo. 2015) (“If Wife had evidence that she wanted to present, her attorney should
have offered that evidence, and if she was not allowed to present it, an offer of proof should
have been made so that we would know what would have been presented to determine
whether an error was made.” (citation omitted)). According to Mother, the parties agreed
the district court should decide custody on the existing record. Father does not dispute her
representation.

[¶23] Finally, as a component of his shared custody argument, Father contends the district
court ignored CP’s interest in seeing both parents as much as possible, as demonstrated by
its failure to include a provision in its order allowing either parent to have telephone/remote
visitation with CP when she is in the other parent’s custody. He asserts this oversight
leaves him with only physical visitation every other weekend and permits Mother to deny
him telephone/remote visitation with “no legal recourse.”

[¶24] A district court “may order visitation it deems in the best interests of each child and
the court shall: (i) Order visitation in enough detail to promote understanding and
compliance[.]” Wyo. Stat. Ann. § 20-2-202(a)(i) (LexisNexis 2021); see also Edwards v.
Edwards, 2020 WY 35, ¶ 20, 459 P.3d 448, 452 (Wyo. 2020) (“The degree of detail must
allow for parents to understand their obligations, and for the court to enforce the decree by
contempt sanctions when necessary.” (citation omitted)). Father does not argue the
visitation order violates this standard; address whether the issue is adequately covered by
broader provisions on parental cooperation, as Mother suggests; or otherwise establish how
the district court abused its discretion with respect to visitation. Cf. IC v. DW, 2015 WY
135, ¶¶ 19–22, 360 P.3d 999, 1005–06 (Wyo. 2015) (agreeing with appellant the visitation
order was not detailed enough and remanding for development of a more detailed visitation
plan). “We ‘will not frame the issues for the litigants and will not consider issues not raised
by them and not supported by cogent argument and authoritative citation.’” Statzer v.
Statzer, 2022 WY 117, ¶ 24, — P.3d —, — (Wyo. 2022) (quoting Ross v. State ex rel.
Dep't of Workforce Servs., 2022 WY 11, ¶ 24, 503 P.3d 23, 31 (Wyo. 2022)).

                                      CONCLUSION

[¶25] The district court’s Rule 52(a) findings are sufficient to inform us why the district
court awarded Mother primary physical custody and to examine the legal soundness of its
decision. We affirm.




                                              10
ROBINSON, District Judge, dissenting, in which KAUTZ, Justice, joins.

[¶26] I respectfully dissent. I would find the district court’s order did not make special
findings of fact sufficient to meet the requirements of W.R.C.P. 52(a)(1)(A).

[¶27] I recognize, as does the majority, when a party requests written findings of a trial
court pursuant to W.R.C.P. 52(a)(1)(A), the court’s “findings need not be set forth in
elaborate detail but need only be clear, specific and complete in concise language
informing the appellate court of the underlying bases for the trial court’s decision.” O’s
Gold Seed Co. v. United Agri-Products Fin. Serv., 761 P.3d 673, 676 (quoting Whitefoot
v. Hanover Ins. Co., 561 P.2d 717, 720 (Wyo. 1977)).

[¶28] This Court has not given “specific requirements for Rule 52(a) findings of fact in
child custody cases.” Ianelli v. Camino, 2019 WY 67, ¶ 42, 444 P.3d 61, 71 (Wyo. 2019)
(Kautz, J., specially concurring). Still, in exercising its discretion, a trial court in any child
custody and visitation case must determine what is in the best interests of the child and
“shall consider” the factors given in Wyo. Stat. Ann. § 20-2-201(a) and (c) (emphasis
added).

[¶29] Further, there are non-statutory factors a trial court is required to consider when
making a child custody and visitation determination if relevant to the case. In Martin v.
Hart, this Court stated, “[w]hile not determinative, primary caregiver status is a weighty
factor that the district court must consider.” 2018 WY 123, ¶ 22, 429 P.3d 56, 64 (Wyo.
2018) (emphasis added) (citing Bruegman v. Bruegman, 2018 WY 49, ¶ 41, 417 P.3d 157,
170 (Wyo. 2018); Williams v. Williams, 2016 WY 21, ¶ 19, 368 P.3d 539, 546 (Wyo. 2016);
Walter v. Walter, 2015 WY 53, ¶¶ 10–12, 346 P.3d 961, 965 (Wyo. 2015); In re Paternity of
JWH, 2011 WY 66, ¶ 11, 252 P.3d 942, 947 (Wyo. 2011)). “A child’s custody preference,
though not conclusive, is a factor that should be given serious consideration in determining
custody.” JR v. TLW, 2016 WY 45, ¶ 11, 2016 WY 45, 575 (Wyo. 2016). The separation
of siblings “is not preferred” and is a non-statutory factor that requires a trial court to
“provide an explanation of its reasoning and place its findings on the record” if such is
ordered. Aragon v. Aragon, 2005 WY 5, ¶ 23, 104 P.3d 756, 763 (Wyo. 2005) (quoting
Pace v. Pace, 2001 WY 43, ¶ 17, 22 P.3d 861, 867 (Wyo. 2001)), rev’d on other grounds
by Bruegman, supra. In modification of custody and visitation petitions, factors relevant
to a parent relocating must be considered if relevant to the case. Ianelli, ¶¶ 34–37, 444
P.3d at 70.

[¶30] The district court’s order did not contain explicit factual findings related to each of
the statutory factors, nor did it contain explicit factual findings related to non-statutory
factors presented and discussed at trial. Specifically, findings related to four statutory
factors can only be inferred or implied from three sentences in the district court’s order:




                                               11
                 Testimony established that the minor child has a good
                 relationship with both parents, and the Court finds that they
                 have been co-parenting well, less some minor issues. 5

                                                     ....

                 Testimony was provided by CP’s therapist, Dr. Khanh Tran,
                 which recognized concerns related to shared physical custody.
                 Specifically, that due to the child’s age, the two extremely
                 diverse parenting styles, and each parent’s inability to work
                 with the other, it would be difficult for the child to transition
                 between the parents. 6

[¶31] There is no mention of a geographic distance between the parties, leaving the
majority to have to look to the record to determine the parents lived in the same town of
Sheridan, Wyoming. Wyo. Stat. Ann. § 20-2-201(a)(viii). The district court’s order is
silent regarding primary caregiver status although this non-statutory factor was discussed
in Ms. Castellow’s proposed findings of fact and conclusions of law. The district court’s
order is also silent regarding the child’s preference despite testimony received on this
subject by the child’s mental health provider, Dr. Tran.

[¶32] Although not the only basis for reversal, one of the bases for this Court’s reversal
in Castellow I, was the district court “touched on some of the statutory factors, but ignored
at least two factors important to the circumstances before it.” Castellow v. Pettengill, 2021
WY 88, ¶ 15, 492 P.3d 894, 900 (Wyo. 2021) (Castellow I). The two factors stated to be
critical but ignored were “[h]ow the parents and child interact and communicate with each
other and the ability and willingness of each parent to provide care without intrusion and
respect the other parent’s rights and responsibilities . . . considering Dr. Tran’s testimony
and the challenges the parents had been experiencing with joint custody.”

[¶33] The two sentences provided by the trial court on remand, arguably related to these
two statutory factors, fail to provide a clear or specific finding by the district court. They
fail to “spell out” the trial court’s “reasons as well as [it] can so that counsel” and this Court
“will know and be in a position to evaluate the soundness of [its] decision” as required. Id.

5
  The first part of the first sentence is explicitly applicable to statutory factor§ 20-2-201(a)(i)—“the quality
of the relationship each child has with each parent.” The second part of the first sentence may implicitly
address factor § 20-2-201(a)(v)—“how the parents and each child can best maintain and strengthen a
relationship with each other.”
6
  The majority finds the second and third sentence addresses statutory factors § 20-2-201(a)(vi) (“how the
parents and each child interact and communicate with each other and how such interaction and
communication may be improved”), § 20-2-201(a)(vii) (“the ability and willingness of each parent to allow
the other to provide care without intrusion, respect the other parent’s rights and responsibilities, including
the right to privacy”), and § 20-2-201(a)(x) (“any other factors the Court deems necessary and relevant”).


                                                      12
¶ 10, 492 P.3d at 898 (citing Kimzey v. Kimzey, 2020 WY 52, ¶ 38 n.2, 461 P.3d 1229,
1241 n.2 (Wyo. 2020)).

[¶34] This Court gave guidance in Castellow I, ¶ 15 n.2, 492 P.3d at 900 n.2, that a trial
court should explicitly remark on each statutory factor given in Wyo. Stat. Ann. § 20-2-
201(a) when a W.R.C.P. 52(a)(1)(A) request is made:

              We have recognized that when the “evidence supports the
              district court’s decision, the ‘failure to explicitly comment on
              a statutory factor in the district court’s opinion letter or order
              does not necessarily indicate that the court failed to consider
              that factor.’” Shipley v. Smith, 2020 WY 26, ¶ 13, 458 P.3d
              852, 856 (Wyo. 2020) (quoting Paden v. Paden, 2017 WY 118,
              ¶ 12, 403 P.3d 135, 140 (Wyo. 2017)). We have not applied
              that leniency to cases in which Rule 52(a)(1)(A) findings were
              requested, nor do we find that the evidence here supports the
              district court’s decision.

[¶35] This should be a requirement recognized today. In a custody and visitation case, a
trial court’s special findings of fact and separate conclusions of law should explicitly make
findings addressing each statutory factor given in Wyo. Stat. Ann. § 20-2-201 and each
case-relevant non-statutory factor when a Rule 52(a)(1)(A) request is made. If a particular
factor is not relevant to the case, no evidence has been presented, or is neutral, the district
court need only state this; such will still meet Rule 52(a)(1)(A) requirements.

[¶36] I do not know the reason or reasons the district court awarded primary physical
custody to Mother and visitation to Father. It is possible the district court’s conclusion in
doing so is sound and I would so conclude, had the district court provided adequate written
findings. Instead, the district court’s reason can only be implicitly found. The majority is
left having to presume the district court’s reasons when it twice states: “the district court
implicitly decided it was in CP’s best interest for Mother to have primary physical
custody.” An implicit decision by a trial court fails to provide an appellate court a “clear,
specific and complete” determination for review under Rule 52(a)(1)(A).

[¶37] The district court’s order would have been sufficient, had a Rule 52(a)(1)(A) request
not been made. A request was made under the rule. The district court did not in writing
make special factual findings of all statutory factors required by Wyo. Stat. Ann. § 20-2-
201 and relevant non-statutory factors. The special findings did not sufficiently inform
this Court “of the underlying bases for the trial court’s decision.” The failure to do so was
an abuse of discretion. I would reverse and remand.




                                              13